Decided November 28, 1944.
Relatrix seeks a writ of supervisory control or other special writ requiring respondent court to vacate an order setting aside a default entered on October 13, 1944 in an action entitled Suzanne J. Scoville v. Kallie Karjala.
Default judgments are not favored, and special proceedings to review intermediate rulings during the progress of litigation are granted only when some compelling reason therefor is shown. The said cause is an equity action of a nature ordinarily tried without undue delay or loss of time before the court sitting without a jury, and no sufficient fact or ground is shown why the action cannot be tried readily upon the merits. Such trial may result in a decree from which no appeal will be taken, thus saving further litigation. In any event if an appeal is taken from such decree, it will permit a consideration of the question now sought to be tendered, if necessary to the determination of such appeal. No ground appearing why such event should be anticipated by now accepting jurisdiction of this special proceeding, the writ prayed for is denied.